DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-11, 13-14, 16, 17, 19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yasui (US 2017/0009101).
With respect to claims 2, 6, 7, 10, 21 Yasui discloses a polishing liquid for polishing a surface to be polished containing cobalt [0008], [0010], [0011], the polishing liquid comprising:
 	abrasive grains such as silica [0068], [0071];
 	at least one sugar component such as pullulan [0041], [0046], which is a polysaccharide polymer consisting of maltotriose units, which are oligosaccharides that 
 	an acid component including inorganic acid and salt thereof [0083]; and
 	water [0066]-[0067],
wherein a pH of the polishing liquid is 4-12 [0011]. Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The (i) largely overlapping ranges, and (ii) Yasui and the instant invention both use the abrasive for the same purpose of a polishing composition together show that the full range of greater than 8.0 or greater than 9.0 (as cited in claim 11) is taught with sufficient specificity.
With respect to claim 5, Yasui discloses there is no particular lower or upper limit to the pullulan as a cobalt dissolution inhibitor [0051], but discloses a preferable range of 0.001-10 g/L [0051] and the abrasive grains is in a range of 0.001 g/L to 500 g/L [0075].  This is expected to overlap with the cited range of sugar component to the abrasive grains.
As to claim 8, Yasui discloses there is no particular lower or upper limit to the pullulan as a cobalt dissolution inhibitor [0051], but discloses a preferable range of 0.001-10 g/L [0051]. This is expected to overlap with the cited range.
As to claim 9, Yasui discloses an organic acid [0059].

As to claims 14 and 16, Yasui discloses acid component as a polishing accelerating agent is present at a content of 0.001-100 g/L [0093], which is expected to overlap with the cited range. See also the rejection of claim 1 for the discussion of pH.
As to claims 17 and 19, Yasui discloses to include a metal corrosion inhibitor [0096], [0097]. See also the rejection of claim 1 for the discussion of pH.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui as applied to claim 10 above and further in view of Yoshizaki (US 2016/0108284).
With respect to claims 3, 4, 12, 15, 18, 20 Yasui discloses to include a metal corrosion inhibitor [0096], [0097]; abrasive grains content of 0.001-500 g/L [0075] and acid component as a polishing accelerating agent is present at a content of 0.001-100 g/L [0093], which is expected to overlap with the cited range. Unlike claimed invention, Yasui doesn’t describe using sugar component includes sugar alcohol or sugar alcohol derivative.  However, since he teaches using a sugar component such as polysaccharide such as pullulan; therefore, in the absent of unexpected results, it would have been obvious to one skill in the art before the effective filing date of the invention to use either polysaccharide including dextrin, amylose or other sugar compound such as claimed sugar alcohol including sorbitol because they are all organic sugar compounds with three or more hydroxyl groups and used in polishing composition as further shown here by Yoshizaki (paragraph 19-22). 

Wiki references of pullulan and maltotriose are cited to show description of pullulan.
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
With respect to applicant’s remark that Yasui doesn’t disclose a polysaccharide including at least one selected from the group consisting of a cellulose derivative, dextrin, maltodextrin, cyclodextrin, dextran, oligosaccharide, amylose and amylopectin is not found persuasive.   Yasui disclose using pullulan [0041], [0046], which is a polysaccharide polymer consisting of maltotriose units, which are oligosaccharides that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        3/16/2022